          Case 14-09640-RLM-13                       Doc           Filed 11/11/19                 EOD 11/11/19 18:03:05                  Pg 1 of 3
 Fill in this information to identify the case:

 Debtor 1              Scott Eric Wilson
 Debtor 2              James Marvin West
 (Spouse, if filing)
 United States Bankruptcy Court for the:       Southern      District of             Indiana
                                                                           (State)
 Case number                               14-09640-RLM-13




Form 4100R
Response to Notice of Final Cure Payment                                                                                                       10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

  Part 1::             Mortgage Information                                                    Statement / Response Date: 11/06/2019

                                                                                                                     Court claim no. (if known):
Name of creditor:                   Specialized Loan Servicing LLC                                                               12-1

Last 4 digits of any number you use to identify the debtor's account:                                         5799

Property address:                 1622 Wade Street
                                  Number          Street


                                  Indianapolis, Indiana 46203
                                  City                                      State      ZIP Code


   Part 2:             Prepetition Default Payments

Check One:
Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
                                                                                                                                    




   on the creditor's claim.
Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition
       default on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid
       as of the date of this response is:


   Part 3:             Postpetition Mortgage Payment

Check one
 Creditor states that the debtor(s) are current with all postpetition payments consistent with §
                                                                                                                               




   1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       The next postpetition payment from the debtor(s) is due on:                              *
                                                                                                MM / DD    / YYYY

 
  Creditor states that the debtor(s) are not current on all postpetition payments consistent with §
                                                                                                                               




       1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       Creditor asserts that the total amount remaining unpaid as of the date of this response is:




Form 4100R                                          Response to Notice of Final Cure Payment                                                    page 1

OCF4100R201510                                                                                                                             5122-N-2668
         Case 14-09640-RLM-13                           Doc             Filed 11/11/19      EOD 11/11/19 18:03:05                 Pg 2 of 3
Debtor 1              Scott Eric Wilson                                         Case number (if known)         14-09640-RLM-13
                      First Name          Middle Name       Last Name


a.     Total postpetition ongoing payments due:                                                                   (a)     $0.00

b.     Total fees, charges, expenses, escrow, and costs outstanding:                                            + (b)     $0.00

c.     Total. Add lines a and b.                                                                                  (c)     $0.00

       Creditor asserts that the debtor(s) are contractually                              *
       obligated for the postpetition payment(s) that first became                        MM / DD        / YYYY
       due on:

       *Trustee Cramdown Plan. Unsecured portion of lien will be written
       off. Secured portion of claim Paid In Full

     Part 4:       Itemized Payment History
     If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are
     not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach
     an itemized payment history disclosing the following amounts from the date of the bankruptcy filing through the date of this
     response:
     all payments received;
     all fees, costs, escrow, and expenses assessed to the mortgage; and
     all amounts the creditor contends remain unpaid.


     Part 5:       Sign Here

     The person completing this response must sign it. The response must be filed as a supplement to the creditor's
     proof of claim
     Check the appropriate box::
     I am the creditor.
      I am the creditor's authorized agent.
     I declare under penalty of perjury that the information provided in this response is true and correct to the best of my
     knowledge, information, and reasonable belief.
     Sign and print your name and your title, if any, and state your address and telephone number if different from the notice
     address listed on the proof of claim to which this response applies.

                      /s/ Mukta Suri                                                               Date
                  
                                                                                  




                                                                                                             11/11/2019
                      Signature

     Print            Mukta Suri
                      First Name                 Middle Name                Last Name            Title    Authorized Agent for Specialized
                                                                                                          Loan Servicing, LLC

     Company          Bonial & Associates, P.C.

     If different from the notice address listed on the proof of claim to which this response applies:
     Address          P.O. Box 9013
                      Number                     Street
                      Addison, Texas 75001
                      City                                        State                             ZIP Code
     Contact phone                  (972) 643-6600                               Email     POCInquiries@BonialPC.com




Form 4100R                                              Response to Notice of Final Cure Payment                                         page 2

OCF4100R201510                                                                                                                      5122-N-2668
 Case 14-09640-RLM-13                  Doc    Filed 11/11/19        EOD 11/11/19 18:03:05              Pg 3 of 3



               CERTIFICATE OF SERVICE OF RESPONSE TO NOTICE OF FINAL CURE

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before November 11, 2019 via electronic notice unless otherwise stated.


Debtor                 Via U.S. Mail
Scott Eric Wilson
11488 W St Rd 42
Stilesville, IN 46180-9663


Debtor                 Via U.S. Mail
James Marvin West
11488 W St Rd 42
Stilesville, IN 46180-9663


Debtors' Attorney
J. Andrew Sawin
Sawin Shea & Des Jardines Llc
6100 N KEYSTONE AVE STE 620
INDIANAPOLIS, IN 46220-2430

Chapter 13 Trustee
Ann M. DeLaney
P.O. Box 441285
Indianapolis, Indiana 46244



                                                      Respectfully Submitted,
                                                      /s/ Mukta Suri




FINAL CURE NOTICE - CERTIFICATE OF SERVICE                                                               5122-N-2668
                                                                                                      FCN_COSDflt_01
